Citation Nr: 0946596	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS) and gastroesophageal reflux disease (GERD) to 
include as secondary to service-connected asthma.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D.V., J.J., and T.C.



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to 
April 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.  

A hearing at the Central Office was held on May 18, 2009 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The record reflects that the Veteran withdrew her claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
burned upper right lip during the May 18, 2009 hearing.  As 
such, the issue is no longer on appeal.  38 C.F.R. § 20.204.

The Board notes that the Veteran submitted additional 
evidence to the Board in September 2009, accompanied by a 
waiver of RO consideration.  The Board will, therefore, 
consider this evidence in deciding the issues on appeal.  38 
C.F.R.                § 20.1304.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence is in relative equipoise with respect to 
whether the Veteran's GERD and IBS are related to active 
military service.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
Veteran, GERD was incurred in active service.  38 U.S.C.A. §§ 
1101, 1111, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2009).

2.  Resolving the benefit of the doubt in favor of the 
Veteran, IBS was incurred in active service.  38 U.S.C.A. §§ 
1101, 1111, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A.            §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Without deciding whether these notice and 
development requirements have been satisfied in the present 
case, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating the Veteran's claims.  
This is so because the Board is taking action favorable to 
the Veteran by granting service connection for GERD and IBS.  
Further discussion of the VCAA is not required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).


LAW AND ANALYSIS

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.	IBS and GERD

The Veteran contends that her currently diagnosed IBS and 
GERD are related to her period of active military service.  
In fact, she states that she developed these symptoms during 
service and they have continued to the present time.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for IBS and GERD.  

The service treatment records document the Veteran's numerous 
complaints related to abdominal pain, vomiting, indigestion, 
and stomach problems.  The May 1981 service treatment record 
shows that the Veteran complained of stomach problems 
including vomiting with an assessment of stomach cramps.  
Another record shows that the Veteran complained that when 
she eats, she gets gas and her stomach swells.  An assessment 
of gastroenteritis was noted.  In a December 1981 clinical 
record, it was noted that the Veteran was admitted to the 
hospital complaining of fever, back pain and dysuria.  
However, on the second hospital day, the Veteran also 
complained of upper abdominal pain and had several episodes 
of vomiting and complained of nausea.  In a June 1981 record, 
the Veteran stated that every time she ate the mess hall 
food, she became nauseous and often vomited.  In an October 
1983 record, the Veteran complained of diarrhea.  The 
physician noted increased gas in the abdomen and noted an 
assessment of gastroenteritis.  In a January 1984 record, the 
Veteran reported that she was vomiting since she woke up and 
started to get diarrhea.  An assessment of gastritis was 
noted.  

Although the service treatment records only note assessments 
of gastroenteritis and gastritis but not IBS or GERD, the 
Board observes that the post-service medical records document 
identical symptoms to those that the Veteran complained of 
during active service.  These symptoms have now been 
attributed to the Veteran's current diagnoses of IBS and 
GERD.  Specifically, in the May 2009 letter from the 
Veteran's private physician, Dr. G.R.V., it was noted that 
the Veteran had multiple gastrointestinal symptoms including 
abdominal pain, chest burning, bloating, nausea, and 
constipation.  Dr. G.R.V. stated that the Veteran was now 
currently diagnosed with IBS and GERD.  Additionally, the VA 
treatment records also show notations of GERD and IBS.    

Nonetheless, the Board notes that the medical evidence of 
record is conflicting as to whether the Veteran's current IBS 
and GERD are related to active service.  

The Veteran was afforded a VA examination in November 2005 
and in January 2006.  The November 2005 VA examination report 
shows that the Veteran was diagnosed with IBS with internal 
and external hemorrhoids, hiatal hernia, and esophagitis.  
There was no opinion provided.  The Veteran attended another 
examination in January 2006.  The examiner noted that the 
Veteran reported having the symptoms of IBS.  She stated that 
she had abdominal pain and that her stomach swells.  She also 
stated that she had recurring associated diarrhea, 
constipation, and nausea.  The examiner noted that the claim 
for service connection for IBS and GERD were not deemed 
tenable.  In separate correspondence, the RO asked the 
examiner to provide an opinion regarding the IBS and GERD.  
The examiner then opined that it would be speculative to 
conclude that active duty was related to her current 
disorders.  

In contrast, the Veteran submitted a letter from her 
physician at the Gastroenterology Clinic, Walter Reed Army 
Medical Center.  Dr. G.R.V. stated that the Veteran had a 
chronic history of multiple gastrointestinal symptoms to 
include abdominal pain, chest burning, bloating, nausea, and 
constipation.  The doctor stated that the Veteran's diagnosis 
was most consistent with IBS secondary to constipation and 
that she also had evidence of severe reflux disease seen on 
most recent esophagoduodenoscopy.  Reviewing the electronic 
chart and looking through notes that the Veteran provided, 
Dr. V. also noted that the condition seemed to have existed 
since her time on active duty.  Dr. V. stated that it was 
common for IBS to be a chronic condition that often begins in 
patients at a young age and required chronic management with 
medications and frequent doctor visits.  Dr. V. also 
indicated that the reflux disease also seemed to have existed 
since her active duty as well.  

Given the history of complaints involving diarrhea, 
indigestion, abdominal cramps, vomiting, and constipation in 
service, and the medical nexus opinion provided by the 
Veteran's physician linking the Veteran's service to her 
claimed disabilities, the Board finds that the evidence 
favorable to the claim in this case is at least in 
approximate balance with the evidence weighing against the 
claim.  In this regard, the Board notes that, although Dr. 
G.R.V.'s opinion is not worded in terms of certainty 
regarding a connection between the Veteran's service and her 
IBS and GERD, neither is the VA examiner's opinion.  
"Medicine is more art than exact science, and . . . a 
medical opinion [need not] be expressed in terms of 
certainty" in order to support a claim.  See Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995).

Moreover, neither doctor provided a detailed discussion for 
the conclusions reached in this case.  The VA doctor stated 
that he could not resolve the issue "without resort to 
speculation."  The Board is mindful that reasonable doubt 
"is a substantial doubt and one within the range of 
probability as distinguished from pure speculation."  38 
C.F.R. § 3.102.  However, Dr. G.R.V., while also not offering 
a detailed rationale for his conclusion, referred to the 
service treatment records and noted that the symptoms of the 
Veteran's IBS and GERD seemed to have existed since her 
period of active service.  

In light of the brief opinions rendered, the Board could 
remand this case for another opinion that provides a more 
detailed discussion regarding conclusions reached; however, 
given that Dr. G.R.V. has specifically noted that the 
symptoms of the Veteran's current disabilities seem to have 
existed since service, the Board concludes that in this case, 
as it now stands, the evidence of record is at least in 
relative equipoise as to whether the Veteran's IBS and GERD 
are related to active service.  Therefore, the Board 
concludes that remand is not necessary here.  Cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because 
it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, 
VA must provide an adequate statement of reasons or bases for 
its decision to pursue such development where such 
development could be reasonably construed as obtaining 
additional evidence for that purpose).  Instead, resolving 
any benefit of the doubt in favor of the Veteran, the Board 
will grant her claims for service connection for IBS and 
GERD.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for IBS is granted.  

Entitlement to service connection for GERD is granted.  


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

The record reveals that the Veteran has a current diagnosis 
of PTSD that has been related to her alleged in-service 
stressors of experiencing sexual harassment.  See December 
2003 VA examination report.  However, in order to merit a 
grant of service connection for PTSD, there must be credible 
supporting evidence that corroborates the Veteran's 
statements or testimony regarding an in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the 
Veteran has repeatedly explained the sexual harassment that 
she experienced during her time in active service.  However, 
the service personnel records and service treatment records 
do not provide credible supporting evidence to corroborate 
the Veteran's stressor.  See Cohen, supra.  The service 
treatment records are negative for any signs of sexual 
assault and are negative for any complaints from the Veteran 
regarding any sexual harassment.  In addition, the service 
personnel records do not reveal any problems related to her 
performance that may be indicative of mental distress.  
However, although the service records do not corroborate the 
Veteran's statements, as the Veteran's claim is based on 
claimed in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  See M21-1MR, 
Part III, Subpart iv, Chapter 4, Section H.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and roommates, 
fellow service members, or clergy.  

In this case, the Veteran obtained several witnesses to 
corroborate her alleged in-service stressors.  The Veteran 
submitted a lay statement from Sergeant (Sgt) G.T.  He 
reported that he was stationed in the 32nd Transportation 
Company the same time as the Veteran.  He explained that 
there were numerous counts of sexual harassment against 
females in a majority male company.  The extent of harassment 
he was not aware of because his knowledge was of rumors and 
N.C.O. conversations.  The Veteran's friend, T.C., testified 
at the May 18, 2009 hearing.  He stated that he served 
together with the Veteran in Germany and remained close.  He 
said that he recalled an incident that the Veteran had in 
Germany involving some sexual harassment.  He recommended 
that she make a complaint but she was reluctant to do so.  In 
reviewing the above evidence, the Board finds that the 
statements of T.C. and G.T. must be further developed.  
Although G.T. and T.C. stated that they served in the same 
unit as the Veteran, there is no evidence to show that the 
witnesses served with the Veteran.  In order to grant service 
connection, there must be credible supporting evidence and 
without verification of G.T. and T.C.'s service, the evidence 
as it currently stands is not credible.  See 38 C.F.R.             
§ 3.304(f).  Thus, the Board finds that the Veteran must be 
afforded the opportunity to provide information to show that 
G.T. and T.C. are members of the U.S. military and served in 
the Veteran's unit.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran correspondence 
requesting that she provide information 
regarding G.T. and T.C. to demonstrate 
that they served with the Veteran during 
her time in active service.  

2.  After conducting any additional 
development deemed necessary based on the 
appellant's response to correspondence 
discussed above, the RO should 
readjudicate the claim.  If any benefit 
sought remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


